Exhibit 10.21 Equity Transfer Agreement (English Translation) Parties: Transferor: Wang Bing Wu Transferee: Wang Hong Jun As a result of mutual consultation, Wang Bing Wu agrees to transfer registered capital in the amount of RMB 1,668,000 representing 10% of the total registered capital of Song Yuan Yu Qiao Oil & Gas Development Co., Ltd. to Wang Hong Jun. Following the transfer, Transferee shall enjoy the rights and obligations in proportion to the equity interest received by the Transferee. Transferor:/s/ Wang Bing Wu Transferee: /s/ Wang Hong Jun April 7, 2008
